Hoar, J.
We think the instructions given to the jury were substantially correct. The presiding judge instructed them that, in the.absence of fraud, the sale was a good sale; by which we understand that he meant a sale valid between the parties to pass the property. It was an agreement that the plaintiff should take the property, that it should thenceforth belong to him, that he should pay a price agreed upon, and this agreement was accompanied with a delivery. These are all the legal requisites to a good sale.
The peculiar agreement as to the credit to be given for the payment of the price, and the subsequent return of the property to the possession of the vendor, were undoubtedly very significant facts for the consideration of the jury upon the question of fraud. But they did not in themselves necessarily constitute fraud, nor did they make the sale void as against the creditors of the vendor, unless done with a fraudulent intent. The defendant asked no instructions as to what would constitute fraud against creditors, which were not given by the court, except the request which was thus properly refused.

Exceptions overruled.